DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 06/24/2022. Claims 1, 8 and 14 have been amended to incorporate allowable subject matter recited in claims 5, 11 and 15. The applicant submits no new matter has been introduced. Claims 5, 11 and 15 have been canceled. Claims 1-4, 6-10, 12-14, 16-19 remain pending in the instant application. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 06/24/2022, with respect to prior art rejections have been fully considered and the rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6-10, 12-14, 16-19 are allowed.
Prior art reference Lim (US 20160063315 A1) discloses “an image obtaining part that obtains an image of outside of a vehicle; a face recognizing part that finds and tracks a face of a person from an image obtained by the image obtaining part based on feature elements human faces and extracts feature information regarding a face of a person; a face authenticating part that compares the feature information extracted by the face recognizing part to feature information regarding faces of persons registered in advance and, if a difference therebetween is less than or equal to a critical value, authenticates that the recognized face as a registered face; the motion recognizing part that, when authentication is completed by the face authenticating part, recognizes a motion; and a control part that recognizes a motion of a face-recognized and face-authenticated person and performs a set function.”
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… a first camera configured to successively capture first images at different times;
a second camera configured to successively capture second images at different times;
a processor configured to exclude an ineligible object according to two first images captured by the first camera at two different times or according to two second images captured by the second camera at the two different times, and identify a current face in the two first images or in the two second images being the ineligible object when there is no expression difference between the two first images or between the two second images, wherein the two first images or the two second images are two images captured at two non-adjacent sample times.”
Each of the remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170103440 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665